NOYES, Circuit Judge.
[1,2] The first contention of the petitioner is that as the order of the Massachusetts referee requiring the filing of schedules was void, the order of the District Court based thereon was also invalid. We perceive, however, no ground either for the premises or the conclusion. The fact that the Massachusetts order provided that service should be made on the treasurer of the bankrupt corporation outside the state did not invalidate it, especially as it directed an application for an ancillary order authorizing such service. *747The order sought to be revised would not be void if the Massachusetts order were invalid because the former was not dependent upon the latter. The Massachusetts order might have been without effect as such and yet, coupled with the other proof, quite sufficient to satisfy the court here that the exercise of its ancillary jurisdiction to obtain the schedules was called for.
[3] The second contention is that there was an abuse of discretion in making the order in question. We think, however, that the court below acted very properly. Roth was the one person who knew all about the affairs of the bankrupt corporation. He should have filed the schedules without any order. There was every reason why he should have been required to do his duty. If he be handicapped by the absence of books he can apply to the court below for consideration.
[4] The additional contention that the ancillary proceedings were invalid because they were instituted by a creditor instead of by the trustees is without foundation. Ordinarily the trustee would be the proper person to set the machinery in motion to obtain the schedules, but in the absence of such action there is no reason why a creditor should not proceed. With respect to proceedings of this kind there is no possibility of a diversity of interests among creditors.
The order of the District Court is affirmed with costs.